Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner's Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in an interview with Joseph W. Ragusa on June 10th 2021.
The application has been amended as follows: 
Specification
Paragraph [00029]: after "Specifically, the arch material 12 and the heel material 11 are positioned to fit within", delete "the arch hole 22 and the heel hole 21" and substitute --a single rectangular arch hole 22 and a single rectangular heel hole 21--
Paragraph [00030]: after "As can be seen in FIGS. 3 and 4, the support 20 has a heel portion and an arch portion, ", delete "the entire arch portion only has a single rectangular arch hole 22 and the entire heel portion only has a single rectangular heel hole 21" and substitute --the entire arch portion only has the single rectangular arch hole 22 and the entire heel portion only has the single rectangular heel hole 21--
Claims
Claim 1: in the section starting with "the support member has a heel portion and an arch portion", after "the single rectangular heel hole and the single rectangular arch hole", 
Claim 8: in the section starting with "the support member has a heel portion and an arch portion", after "the single rectangular heel hole and the single rectangular arch hole", delete "each being configured so as to be fillable with the rigid material" and substitute --each filled with the rigid material--
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
	Claims 1-4 and 8-10 are allowed over the prior art of record as none of the cited prior art alone or in combination teaches a shoe sole comprising a frame of a lightweight polymer having an upper face and a bottom, an inscribed channel in said upper face of said frame comprising a rigid material, a plurality of recesses positioned on the upper face extending vertically, and a support member affixed to said upper face and positioned over at least one of said plurality of recesses positioned on the upper face, wherein the support member has a heel portion and an arch portion, the entire arch portion only has a single rectangular arch hole and the entire heel portion only has a single rectangular heel hole, the single rectangular heel hole and the single rectangular arch hole holes each filled with the rigid material, and the single rectangular heel hole and single rectangular arch hole are arranged in alignment with each other and along a longitudinal direction of the shoe sole.  The closest art of record is Beck (US 2017/0332727 A1) which discloses a shoe sole comprising a frame of ethylene vinyl acetate ("EVA") polymer having an upper face and a bottom, a plurality of recesses positioned on the upper face extending vertically, a support member affixed to said upper face and positioned over at least one of said plurality of recesses positioned on the upper face, wherein: the support member has a curvature that corresponds, when the shoe sole supports a foot of a wearer, to a curvature of the foot of the wearer.  However, Beck does not teach the shoe sole comprising an inscribed channel in said upper face of said frame comprising a rigid material, wherein the entire arch portion of the support member only has a single rectangular arch hole and the entire heel portion of the support member only has a single rectangular heel hole, the single rectangular heel hole and the single rectangular arch hole holes each filled with the rigid material, and the single rectangular heel hole and single rectangular arch hole are arranged in alignment with each other and along a longitudinal direction of the shoe sole.  Modifying Beck to have all the claimed structural features would be hindsight reconstruction based upon Applicant's disclosure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIYING ZHAO whose telephone number is (571)272-3326. The examiner can normally be reached on Monday to Friday, 8:30am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AIYING ZHAO/Examiner, Art Unit 3732                                                                                                                                                                                                        
/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732